McCOMB, J.
This is an appeal transferred from the Supreme Court to this court for decision pursuant to the provisions of article VI, section 4c of the Constitution of the State of California.
Respondent moves to dismiss the appeal on the ground that a transcript has not been filed within the time prescribed by rule 1, section 1, Rules for the Supreme Court and District Courts of Appeal (213 Cal. xxxv).
An examination of the record and the certificate of the clerk of the superior court discloses that neither a reporter’s nor a clerk’s transcript, as prescribed by section 953a of the Code of Civil Procedure, has been filed in this court or in the superior court. Therefore, defendant’s motion is well taken (Isett v. Frees, 25 Cal. App. (2d) 466, 467 [77 Pac. (2d) 873]).
The motion is granted and the appeal is dismissed.
Moore, P. J., and Wood, J., concurred.